  2:20-cv-02993-RMG-MGB             Date Filed 08/25/21       Entry Number 35         Page 1 of 10




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                CHARLESTON DIVISION

Bradley R. Marshall,                      )                    Case No. 2:20-cv-2993-RMG
                                          )
                                          )
                       Plaintiff,         )                     ORDER AND OPINION
                                          )
       v.                                 )
                                          )
Ninth Circuit Solicitor’s Office, et al., )
                                          )
                       Defendants.        )
____________________________________)

       This matter is before the Court on the Report and Recommendation (“R&R”) of the

Magistrate Judge (Dkt. No. 32) recommending that the Court grant in part and deny in part

Defendants Ninth Circuit Solicitor’s Office (“Solicitor’s Office”), Scarlett A. Wilson, Benjamin

Chad Simpson, and Gregory Voigt (collectively, “Moving Defendants”)’s motion to dismiss, (Dkt.

No. 17). For the reasons set forth below, the Court adopts the R&R as the order of the Court and

grants in part and denies in part Moving Defendants’ motion.

  I.   Background

       Plaintiff brings this action pursuant to 42 U.S.C. § 1983 alleging various violations of his

constitutional rights as well as a state law claim.

       Plaintiff’s Amended Complaint concerns an underlying state court action in which Plaintiff

was charged with the unauthorized practice of law (“UPL”) in violation of S.C. Code § 40-5-310.

(Dkt. No. 12 at 3). Plaintiff alleges that Defendants—including Ninth Circuit Solicitor Scarlett

Wilson; Assistant Solicitor Benjamin Simpson; and Assistant Solicitor Gregory Voigt—were

required to obtain a declaratory judgment from the South Carolina Supreme Court certifying that

his conduct did in fact constitute UPL prior to charging him under the state statute. (Id. at 3, 6). In

failing to do so, Plaintiff claims that Defendants abused their investigatory and prosecutorial


                                                 -1-
  2:20-cv-02993-RMG-MGB               Date Filed 08/25/21      Entry Number 35        Page 2 of 10




powers, and violated his constitutional rights under the First, Fourth, Sixth, and Fourteenth

Amendments, as well as his rights under 42 U.S.C § 1981 and the South Carolina Tort Claims Act

(“SCTCA”).

         More specifically, Plaintiff claims that Defendants subjected him to unlawful search and

seizure, arrest, imprisonment, and malicious prosecution; withheld exculpatory evidence from the

state court; and improperly delayed the judicial proceedings. (Id. at 3–8). Moreover, Plaintiff

claims    that   Defendant     Wilson     “developed     and    maintained    policies,   procedures,

customs, and/or practices exhibiting deliberate indifference to the constitutional rights of citizens,

which were moving forces behind and proximately caused the violations of [his] constitutional and

federal rights.” (Id. at 11). Plaintiff further alleges that the “deliberately indifferent training and

supervision” provided by Defendant Wilson also contributed to his purported injuries. (Id. at 12).

As a result of Defendants’ allegedly unlawful conduct, Plaintiff claims that he “has suffered

emotional injuries, and other damages and losses as described herein entitling him to compensatory

and special damages . . . .” (Id.).

         Moving Defendants moved to dismiss all of Plaintiff’s claims against them. (Dkt. No. 17).

Plaintiff opposes. (Dkt. No. 28). Moving Defendants filed a reply. (Dkt. No. 31).

         On July 20, 2021, the Magistrate Judge filed a R&R recommending that: (1) Plaintiff’s

claims      proceed     against       Defendants     Wilson      and     Voigt     only      to    the

extent the claims arise from the alleged investigation performed by Voigt and supervised by

Wilson; (2) Plaintiff’s claims against Simpson be dismissed in their entirety; and (3)

Plaintiff’s § 1983 claims against the Solicitor’s Office be dismissed, and only those state

law claims against the Solicitor’s Office arising from the alleged investigation performed by Voigt

and supervised by Wilson proceed. (Dkt. No. 32 at 10).




                                                   -2-
 2:20-cv-02993-RMG-MGB             Date Filed 08/25/21       Entry Number 35        Page 3 of 10




       Moving Defendants filed objections to various parts of the R&R. (Dkt. No. 34).

 II.   Legal Standards

           a. Pro Se Pleadings

       This Court liberally construes complaints filed by pro se litigants to allow the development

of a potentially meritorious case. See Cruz v. Beto, 405 U.S. 319 (1972); Haines v. Kerner, 404

U.S. 519 (1972). The requirement of liberal construction does not mean that the Court can ignore

a clear failure in the pleadings to allege facts which set forth a viable federal claim, nor can the

Court assume the existence of a genuine issue of material fact where none exists. See Weller v.

Dep’t of Social Services, 901 F.2d 387 (4th Cir. 1990).

           b. Fed. R. Civ. P 12(b)(6)

       Rule 12(b)(6) of the Federal Rules of Civil Procedure permits the dismissal of an action if

the complaint fails “to state a claim upon which relief can be granted.” A claim survives the motion

if the complaint provides enough facts to “‘state a claim to relief that is plausible on its face.’”

Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007)). This is a test of the legal sufficiency of the complaint and, therefore, Rule 12(b)(6)

“does not resolve contests surrounding the facts, the merits of the claim, or the applicability of

defenses.” Republican Party of N.C. v. Martin, 980 F.2d 943, 952 (4th Cir. 1992). Instead, the

district court's “inquiry then is limited to whether the allegations constitute a short and plain

statement of the claim showing that the pleader is entitled to relief.” Id. (internal quotation marks

and citation omitted). For that analysis, the district court “need not accept as true unwarranted

inferences, unreasonable conclusions, or arguments”; however, it must “assume the truth of all

facts alleged in the complaint and the existence of any fact that can be proved, consistent with the




                                                -3-
  2:20-cv-02993-RMG-MGB             Date Filed 08/25/21       Entry Number 35         Page 4 of 10




complaint's allegations.” E. Shore Mkts., Inc. v. J.D. Assocs. Ltd. P'ship, 213 F.3d 175, 180 (4th

Cir. 2000).

              c. Magistrate Judge’s Report and Recommendation

       The Magistrate Judge makes only a recommendation to this Court. The recommendation

has no presumptive weight, and the responsibility for making a final determination remains with

this Court. See Mathews v. Weber, 423 U.S. 261, 270–71 (1976). This Court is charged with

making a de novo determination of those portions of the Report and Recommendation to which

specific objection is made. Additionally, the Court may “accept, reject, or modify, in whole or in

part, the findings or recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1).

Where the plaintiff fails to file any specific objections, “a district court need not conduct a de novo

review, but instead must only satisfy itself that there is no clear error on the face of the record in

order to accept the recommendation.” See Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d

310, 315 (4th Cir. 2005) (internal quotation omitted). Because the Moving Defendants filed

objections to the R&R, the R&R is reviewed de novo.

III.   Discussion

       The Court finds that the Magistrate Judge ably addressed the issues and correctly concluded

that Moving Defendants’ motion to dismiss should be granted in part and denied in part. Namely

the Magistrate Judge correctly concluded that: (1) Plaintiff’s claims proceed against Defendants

Wilson and Voigt only to the extent the claims arise from the alleged investigation performed by

Voigt and supervised by Wilson; (2) Plaintiff’s claims against Simpson be dismissed in their

entirety; and (3) Plaintiff’s § 1983 claims against the Solicitor’s Office be dismissed, and only

those state law claims against the Solicitor’s Office arising from the alleged investigation

performed by Voigt and supervised by Wilson proceed.




                                                 -4-
 2:20-cv-02993-RMG-MGB             Date Filed 08/25/21      Entry Number 35        Page 5 of 10




        First, Moving Defendants object that all of Plaintiff’s § 1983 claims against Defendants

Wilson and Voigt should have been dismissed because both individuals are entitled to

prosecutorial immunity for their investigation of Plaintiff for UPL. (Dkt. No. 34 at 2-4).

       A prosecutor is protected by absolute immunity from liability for damages under Section

1983 “when performing the traditional functions of an advocate.” Kalina v. Fletcher, 522 U.S.

118, 131, 118 S. Ct. 502, 139 L. Ed. 2d 471 (1997). However, “the actions of a prosecutor are not

absolutely immune merely because they are performed by a prosecutor.” Buckley v. Fitzsimmons,

509 U.S. 259, 273, 113 S. Ct. 2606, 125 L. Ed. 2d 209 (1993). Prosecutorial immunity depends on

“the nature of the function performed, not the identity of the actor who performed it.” Kalina, 522

U.S. at 127. Prosecutors are entitled to qualified immunity, rather than absolute immunity, when

they perform administrative functions or “investigative functions normally performed by a

detective or police officer.” Kalina, 522 U.S. at 126. The official seeking absolute immunity bears

the burden of showing that such immunity is justified for the function in question. The presumption

is that qualified rather than absolute immunity is sufficient to protect government officials in the

exercise of their duties. Burns v. Reed, 500 U.S. 478, 486-487, 111 S. Ct. 1934, 114 L. Ed. 2d 547

(1991). To qualify as advocacy, an act must be “intimately associated with the judicial phase of

the criminal process.” Imbler v. Pachtman, 424 U.S. 409, 430, 96 S. Ct. 984, 47 L. Ed. 2d 128

(1976). Thus, a prosecutor enjoys absolute immunity from liability from a suit alleging that he

maliciously initiated a prosecution, used perjured testimony at trial, or suppressed material

evidence at trial. Imbler, 424 U.S. at 430. A prosecutor is also absolutely immune for direct

participation in a probable cause hearing, Burns, 500 U.S. at 491, and for preparing and filing

charging documents. Kalina, 522 U.S. at 130. Buckley v. Fitzsimmons denied absolute immunity

to prosecutors who fabricated evidence “during the early stage of the investigation” when “police




                                                -5-
 2:20-cv-02993-RMG-MGB              Date Filed 08/25/21      Entry Number 35         Page 6 of 10




officers and assistant prosecutors were performing essentially the same investigatory functions.”

509 U.S. at 273. Buckley also denied absolute immunity to prosecutors accused of holding a

defamatory press conference, concluding that that activity “had no functional tie to the judicial

process.” Id. at 277. The Supreme Court has also held that a prosecutor does not have absolute

immunity for providing legal advice that probable cause exists to arrest a suspect, Burns, 500 U.S.

at 491, or for personally attesting to the truth of evidence in support of charging documents. Kalina,

522 U.S. at 130.

       The Court overrules the Moving Defendants’ objection. As accurately explained by the

Magistrate Judge, at this stage in the proceedings:

       Wilson and Voight have not established that Plaintiff’s claims against them are
       entirely barred by prosecutorial immunity. Specifically, Plaintiff alleges that after
       a local attorney contacted several agencies in July of 2012 with complaints about
       Plaintiff participating in the unauthorized practice of law (“UPL”), “Wilson
       assigned Voigt, who was acting, under the color of state law, to investigate
       Marshall. Voigt’s investigation involved interviews of [the local attorney] and
       multiple other individuals over a period of months.” (Dkt. No. 12 at 3.) This
       investigation allegedly occurred prior to the execution of a search warrant and
       Plaintiff’s arrest. (Id.) Because this alleged conduct implies the performance of an
       investigative function by Voigt under Wilson’s supervision, the undersigned
       recommends these Defendants are not entitled to dismissal based on prosecutorial
       immunity.


(Dkt. No. 32 at 7); see Kalina, 522 U.S. at 126. And while Moving Defendants argue Nero v.

Mosby, 890 F.3d 106 (4th Cir. 2018) dictates a different result, the Court finds otherwise.

       Nero involved the City of Baltimore prosecutor’s actions taken in response to the death of

Freddie Grey. In Nero, the officers were arrested on May 1, 2015. Id. at 115. That same day, the

prosecutor held a press conference in which she stated that once her office was alerted of the

incident on April 12, 2015, her “team worked around the clock; 12 and 14 hour days to canvas and

interview dozens of witnesses; view numerous hours of video footage; repeatedly reviewed and




                                                 -6-
 2:20-cv-02993-RMG-MGB             Date Filed 08/25/21      Entry Number 35        Page 7 of 10




listened to hours of police video tape statements; [and] surveyed the route . . . . ” Id. While the

charges were pending, the officers filed civil suits against the prosecutor alleging malicious

prosecution in violation of the Fourth Amendment. The District Court held that the prosecutor

“was entitled to absolute immunity for her conduct before the grand jury, [but that] she was not

entitled to absolute immunity for any of her actions prior to convening the grand jury.” Id. at 116-

117.

        The Fourth Circuit Court of Appeals overturned the District Court’s finding and held that

absolute immunity applied to all the above actions. In so ruling, the Fourth Circuit reasoned:

       We also reject the Officers' argument that Mosby's involvement in the investigation
       of Gray's death strips her of absolute immunity. Certainly, prosecutors enjoy only
       qualified immunity for their actions before securing probable cause for an arrest.
       And Mosby apparently began investigating before she had probable cause. But
       conducting an investigation is not actionable—in fact, it was Mosby's responsibility
       to investigate—and the Officers make no specific allegation that Mosby engaged in
       misconduct during that investigation.

       To the extent the Officers ask us to create a new rule that participation in an
       investigation deprives a prosecutor's subsequent acts of absolute immunity, we balk
       at the proposition. Such a rule would not only upend the functional approach that
       the Supreme Court has articulated and applied for decades, but it would effectively
       eliminate prosecutorial immunity in police-misconduct cases. Most jurisdictions,
       including Baltimore, charge prosecutors with independently investigating cases of
       criminal behavior by police. Per the Officers' theory, whenever a prosecutor takes
       on one of these cases, her actions—even those intimately tied to the judicial phase—
       no longer enjoy absolute immunity. This approach torpedoes the fundamental
       premise of absolute prosecutorial immunity: ensuring a fair, impartial criminal
       justice system, in which prosecutors have the independence to hold even powerful
       wrongdoers accountable without fear of vexatious litigation. And we refuse to
       sanction it. When determining whether a prosecutor is entitled to absolute
       immunity, we look at the specific act challenged, not the prosecutor's preceding
       acts.


Id. at 120 (footnotes and internal citations omitted and most emphasis added). As shown above,

the Nero court did state in passing that an investigation itself is not actionable—a sentence the

Moving Defendants emphasize in their objections. This sentence, however, must not be read in



                                                -7-
  2:20-cv-02993-RMG-MGB             Date Filed 08/25/21       Entry Number 35         Page 8 of 10




isolation. Instead, when read in context, this sentence refers to the Nero officers’ attempt to “create

a new rule that participation in an investigation [per se] deprives a prosecutor’s subsequent acts of

absolutely immunity.” Id. Thus, contrary to Moving Defendants’ arguments otherwise, the Nero

could did not question or call into doubt the above discussed settled case law dictating a “functional

approach” to prosecutorial immunity.

       Accordingly, the Court overrules the Moving Defendants’ objection.

       Next, the Moving Defendants object that the Magistrate Judge erroneously found that

Plaintiff’s state law claims are not timed barred. (Dkt. No. 34 at 4-5).

       The Court overrules this objection. As accurately noted in the R&R:

       The SCTCA provides a two-year statute of limitations. See S.C. Code Ann. § 15-
       78-110 (“any action brought pursuant to this chapter is forever barred unless an
       action is commenced within two years after the date the loss was or should have
       been discovered . . .”). Plaintiff initially filed this action on August 19, 2020. (Dkt.
       No. 1.) The Moving Defendants argue that all of the relevant factual allegations in
       the Amended Complaint occurred on or before September 17, 2017, when Simpson
       allegedly “entered a nol prossed concerning” Plaintiff’s charges. (Dkt. No. 12 at 6;
       Dkt. No. 17-2 at 6.) Plaintiff contends that the September 25, 2019 Order issued by
       the Supreme Court of South Carolina marked the moment “the proceedings
       terminated in [his] favor,” and thus his state law claims did not begin to accrue until
       that date. (Dkt. No. 28 at 11.) The Moving Defendants reply that the Court Order
       at issue did not constitute a termination in Plaintiff’s favor and that the Amended
       Complaint does not mention this September 25, 2019 Order. (Dkt. No. 31 at 2–3.)

       In short, the parties interpret the September 25, 2019 Order differently, and it is
       unclear, at this stage in the proceedings the impact of this Order on Plaintiff’s
       claims. Accordingly, the undersigned cannot hold as a matter of law that Plaintiff’s
       state law claims are barred by the statute of limitations. See Williams v. Nat’l Union
       Fire Ins. Co. of Pittsburgh, PA, 94 F. Supp. 3d 719, 724 (D.S.C. 2015) (“The
       dismissal of a complaint on statute of limitations grounds is itself a rare occurrence
       because ‘[a] statute of limitations defense must ‘clearly appear on the face of the
       complaint.’” (quoting Groves v. Daffin, No. 8:13-00019-JM, 2014 WL 897346, at
       *2 (D.S.C. Mar. 6, 2014))

(Dkt. No. 32 at 9) (emphasis added). In their objections, the Moving Defendants repeat arguments

advanced in prior briefing—namely that the September 25, 2019 South Carolina Supreme Court




                                                 -8-
 2:20-cv-02993-RMG-MGB              Date Filed 08/25/21      Entry Number 35         Page 9 of 10




Order did not terminate in Plaintiff’s favor. See (Dkt. No. 34 at 4-5). This objection, however,

does not call into question the Magistrate Judge’s analysis that the parties ascribe a different

significance to the September 25, 2019 Order and that, at this stage, “it is unclear . . . the impact”

said order has on Plaintiff’s claims. Accordingly, the Court finds no error with the Magistrate

Judge’s finding that dismissal of Plaintiff’s state law claims as time barred would be improper at

this moment. Accordingly, Moving Defendants’ objection is overruled.

       Last, Moving Defendants argue that Plaintiff’s state law claims against Wilson and Voigt

for their investigation of Plaintiff must be dismissed because of the doctrine of prosecutorial

immunity. Moving Defendants argue that the Magistrate Judge inaccurately applied Williams v.

Condon, 347 S.C. 227 (Ct. App. 2001) and that a correct application of this case would entitle

them to dismissal of Plaintiff’s remaining state law claims against Defendants Wilson and Voight.

(Dkt. No. 34 at 5-6).

       The Court rejects Moving Defendants’ final objection. As the Magistrate Judge correctly

noted, Condon explicitly stated that the South Carolina “Tort Claims Act should not be interpreted

as displacing the protections guaranteed by the prosecutorial immunity doctrine.” Condon, 347

S.C. at 247. Considering that pronouncement, and considering the case law discussed supra, the

Court finds no clear error in the Magistrate Judge’s determination that the claims against

Defendants Wilson and Voigt should not be dismissed as they pertain to Wilson and Voigt’s

investigation of Plaintiff. Accordingly, Moving Defendants’ final objection is overruled.




                                                 -9-
 2:20-cv-02993-RMG-MGB            Date Filed 08/25/21      Entry Number 35           Page 10 of 10




IV.    Conclusion

       For the reasons set forth above, the Court ADOPTS the R&R (Dkt. No. 32) as the order of

Court and GRANTS IN PART AND DENIES IN PART Moving Defendants’ motion to dismiss

(Dkt. No. 17). Specifically, Plaintiff’s claims in this action shall proceed against Defendants

Wilson and Voigt only to the extent the claims arise from the alleged investigation performed by

Voigt and supervised by Wilson. Plaintiff’s claims against Simpson are dismissed in their entirety.

Additionally, Plaintiff’s § 1983 claims against the Solicitor’s Office are dismissed, and only those

state law claims against the Solicitor’s Office arising from the alleged investigation performed by

Voigt and supervised by Wilson shall proceed. Moving Defendants’ motion is otherwise

DENIED.

   AND IT IS SO ORDERED.

                                                      s/ Richard Mark Gergel
                                                      Richard Mark Gergel
                                                      United States District Judge
August 24, 2021
Charleston, South Carolina




                                               -10-
